Citation Nr: 1001419	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Service connection for a right hip disability.  

2.  Service connection for a left hip disability.  

3.  Service connection for a right knee and leg disability.

4.  Service connection for a left knee and leg disability.  

5.  Entitlement to an initial compensable disability rating 
for post-operative scarring residuals from removal of left 
breast cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina and Newark, New Jersey.  The Veteran's file was 
later transferred to the Roanoke, Virginia RO.

The record reveals that the Veteran was scheduled for a 
November 2009 Central Office hearing before a Veterans Law 
Judge.  She failed to report for the hearing.  The Veteran 
has provided no explanation for her failure to report, and 
she has not since requested that the hearing be rescheduled.  
Her hearing request, therefore, is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) (2009).


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran 
had a right hip disability at any point during the appeal 
period.

2.  The evidence of record does not reflect that the Veteran 
had a left hip disability at any point during the appeal 
period.

3.  The evidence of record does not reflect that the Veteran 
had a right knee and leg disability at any point during the 
appeal period.

4.  The evidence of record does not reflect that the Veteran 
had a left knee and leg disability at any point during the 
appeal period.
5.  The Veteran's post-operative scarring residuals from 
removal of left breast cyst is level, not tender on 
examination, not unstable, less than 6 square inches and does 
not cause any limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a left hip 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for a right knee and 
leg disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for a left knee and 
leg disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for a compensable rating for post-operative 
scarring residuals from removal of left breast cyst have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 
7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  8 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate her claim for service connection for 
her claimed disabilities, by a letter in March 2004, before 
the adverse rating decisions that are the subject of this 
appeal.  A letter dated March 2006 provided the Veteran with 
the specific notice required by Dingess, supra.  By a March 
2009 letter the Veteran was again provided notice of the 
evidence and information necessary for establishing an 
initial rating for post-operative scarring residuals from 
removal of left breast cyst, including information regarding 
effective dates and applicable diagnostic codes.  Re-
adjudications occurred in January and May 2009.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains service treatment records and post-
service treatment records.  The Veteran was given VA 
examinations with medical opinions in connection with the 
claim.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded her current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these 
examinations are adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and her representative have not contended 
otherwise.

The Veteran testified before a Decision Review Officer.  
Statements of the Veteran, a friend and her representative 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor her 
representative has indicated that there are any available 
additional pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to service-connection has been established, 
but a higher initial disability rating is at issue, the 
extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" 
ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when 
a disability rating is initially assigned, separate ratings 
should be considered for separate periods of time, known as 
staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted.

Factual Background

The Veteran's service treatment records reveal the Veteran 
was seen for complaints related to her bilateral knees in 
March 1981.  Chondromalacia was suspected at the time, but no 
definitive diagnosis was provided.  The rest of the Veteran's 
service treatment records are devoid of any complaints, 
treatment or diagnoses regarding the Veteran's bilateral 
knees or legs, including no indication of any knee or leg 
disability in the March 1988 separation examination report.  
The Veteran's service treatment records are negative for any 
complaints, treatment or diagnoses regarding a right or left 
hip condition.  

A post-service treatment record dated in June 1991 shows the 
Veteran suffered trauma to her left leg and shin when she was 
kicked.  Swelling was noted, but x-rays were negative.  

During the Veteran's October 2005 hearing before a Decision 
Review Officer, she testified that she sometimes has 
throbbing pain in her hips.  She also testified that she had 
not been diagnosed with anything specifically regarding her 
hips and had not received treatment for her hips.  She also 
testified to pain in her knees and legs, but acknowledged 
that she has not been diagnosed with any specific disability.  

A July 2006 VA examiner noted that the Veteran's breasts were 
symmetrical and soft, with no masses.  There was no nipple 
discharge.  The examiner noted that on the left breast was a 
barely visible 1-inch scar approximately one-half circle 
around the areola.  It was non-tender to palpation.  

A November 2008 VA fee-basis examiner, who reviewed the 
Veteran's medical records, as well as examined the Veteran, 
noted that the Veteran's posture was normal.  Her gait was 
normal and examination of the femurs revealed them to be 
normal bilaterally.  Examination of the tibia and fibula also 
appeared normal bilateral, as well as the bilateral hips.  
There appeared to be no edema, effusion, weakness, 
tenderness, redness or heat and no ankylosis of the hip 
joints.  The Veteran was noted to have some pain on hip range 
of motion testing.  The Veteran's knees both appeared to be 
within normal limits and there was no evidence of 
abnormality.  Range of motion was normal.  The examiner noted 
that x-rays of bilateral femurs, knees and tibia-fibulas were 
all negative.  The examiner noted that for the Veteran's 
claimed condition of a bilateral knee disability that there 
was currently no pathology to render a diagnosis.  The 
examiner also noted that for the Veteran's claimed condition 
of a bilateral leg condition there was no pathology to render 
a diagnosis.  

An April 2009 VA examiner noted that the Veteran was 
diagnosed with post-operative residuals, benign cystectomy, 
left breast, about 20 or 21 years prior.  The Veteran 
described symptoms of occasional breast tenderness at the 
base of the left nipple and small amount of yellow drainage 
from the nipple periodically.  Physical examination revealed 
a level scar at the left breast, superior to the nipple.  It 
measured about 1.1 centimeters by .2 centimeters.  The 
examiner found no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture or limitation of motion.  The diagnosis 
given was healed scar, superior area of the left breast.  The 
examiner noted that the effect of the condition on the 
Veteran's daily activity is occasional left breast tenderness 
and a small amount of drainage from the nipple. 

Service connection for bilateral hip and bilateral knee and 
leg disabilities

The evidence of record before the Board contains no 
indication that the Veteran currently has diagnosed right or 
left hip or right or left knee and leg disabilities, and the 
Veteran herself has testified to the same.  The Board notes 
that the Veteran is currently service-connected for status 
post discectomy, L4-5; degenerative disc disease, C5-C6; and 
right and left foot strain.  However, there are no medical 
records or diagnoses showing right or left hip or right or 
left knee and leg disabilities, as evidenced most recently by 
the November 2008 VA examination report.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he or 
she files his claim for service connection or during the 
pendency of that claim, even if the disability resolves prior 
to adjudication of the claim.  McClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Arthralgia (pain) alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Although the Board acknowledges the Veteran's complaints of 
pain in her hips, legs and knees, in the absence of a current 
disability, as defined by governing law, a claim for service 
connection must be denied.  The Veteran has not provided any 
medical evidence showing currently diagnosed right or left 
hip or right or left knee and leg disabilities during the 
appeal period for VA disability compensation purposes.  Under 
these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hip and bilateral knee and leg 
disabilities must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Post-operative scarring residuals from removal of left breast 
cyst

The Veteran was granted service connection for post-operative 
scarring residuals from removal of left breast cyst and 
assigned a noncompensable percent rating via a March 2007 
rating decision.  

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, 
the Veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

For the time period covered by this period, under Diagnostic 
Code (DC) 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are rated under DC 7803.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

As the Veteran's scar was described in April 2009 as 1.1 
centimeters x .2 centimeters and an area exceeding six inches 
is required for a 10 percent rating under DC 7801, a 
compensable rating under that code is not available.  A 
rating under DC 7802 is not warranted, as the Veteran's scars 
do not have an area of 144 inches or more, and a rating under 
DC 7803 is not warranted, as the competent medical evidence 
reflects Veteran's scars are not unstable.  Both the July 
2006 and April 2009 VA examiners found there was no 
tenderness of the scar, and the Veteran has denied any pain 
or discomfort associated with the scar (see the May 2005 
notice of disagreement), and so a rating under DC 7804 is not 
warranted.  DC 7805 provides that other scars are rated on 
limitation of function of the affected part, but there is no 
indication in the competent medical evidence of record that 
the Veteran's scar causes any limitation of motion, so rating 
under this code is not warranted. 

Accordingly, the Board finds that the criteria for a 10 
percent rating for her post-operative scarring residuals from 
removal of left breast cyst have not been met.

The Board further finds that there is no basis for "staged" 
ratings pursuant to Fenderson in this appeal.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the 
Veteran's post-operative scarring residuals from removal of 
left breast cyst.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

The record does not reflect that the Veteran has required 
frequent hospitalizations for her post-operative scarring 
residuals from removal of left breast cyst during the period 
of time on appeal.  In addition, there is no indication in 
the record that her post-operative scarring residuals from 
removal of left breast cyst alone markedly interferes with 
her employment-or daily activities, beyond what is 
contemplated in the rating schedule.  In addition, the April 
2009 VA examiner noted that the effect of the condition on 
the Veteran's daily activity was occasional left breast 
tenderness and a small amount of drainage from the nipple.  
In sum, there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Moreover, in light of the absence of evidence of marked 
occupational impairment, deficiencies in work, or reduced 
reliability and productivity, resulting from this 
service-connected disability alone-without regard to the 
Veteran's age, the Board concludes that consideration of the 
issue of entitlement to a total disability rating based on 
individual unemployability is not appropriate.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a right hip disability is denied. 

Service connection for a left hip disability is denied

Service connection for a right knee and leg disability is 
denied.

Service connection for a left knee and leg disability is 
denied.

An initial compensable disability rating for post-operative 
scarring residuals from removal of left breast cyst is 
denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


